[Cite as State ex rel. Cockroft v. McIntosh, 2016-Ohio-4639.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


[State ex rel.] Anthony Cockroft,                       :

                 Relator,                               :
                                                                   No. 15AP-874
v.                                                      :
                                                                (REGULAR CALENDAR)
Judge Stephen L. McIntosh,                              :

                 Respondent.                            :




                                          D E C I S I O N

                                       Rendered on June 28, 2016


                 Anthony Cockroft, pro se.

                                            IN PROCEDENDO

BROWN, J.
        {¶ 1} Relator, Anthony Cockroft, an inmate at the Pickaway Correctional
Institution, has filed an original action requesting that this court issue a writ of
procedendo ordering respondent, the Honorable Stephen L. McIntosh, judge of the
Franklin County Court of Common Pleas, "to rule on the Motion for a Final Appealable
Order in accordance with Criminal Rule 32(C) filed January 2, 2015."
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of
Appeals, this court referred the matter to a magistrate.             On March 24, 2016, the
magistrate issued the appended decision, including findings of facts and conclusions of
law, recommending that this court deny the request for a writ of procedendo and dismiss
the case on the basis that the merits of the procedendo complaint/petition have been
No. 15AP-874                                                                               2

rendered moot because respondent has already performed the act which relator sought to
compel. No objections have been filed to that decision.
       {¶ 3} Finding no error of law or other defect on the face of the magistrate's
decision, this court adopts that decision as our own, including the findings of fact and
conclusions    of   law   contained    therein.   In   accordance   with   the   magistrate's
recommendation, we hereby deny relator's request for a writ of procedendo and dismiss
this action.
                                              Writ of procedendo denied; action dismissed.

                                KLATT and SADLER, JJ., concur.

                                      ___________________
[Cite as State ex rel. Cockroft v. McIntosh, 2016-Ohio-4639.]


                                                 APPENDIX

                                 IN THE COURT OF APPEALS OF OHIO

                                     TENTH APPELLATE DISTRICT

[State ex rel. Anthony Cockroft,                        :

                 Relator,                               :

v.                                                      :             No. 15AP-874

Judge: Stephen L. McIntosh,                             :          (REGULAR CALENDAR)

                 Respondent.]                           :



                               MAGISTRATE'S DECISION

                                      Rendered on March 24, 2016


                 Anthony Cockroft, pro se.


                                            IN PROCEDENDO
                                              ON MOTION

         {¶ 4} Relator, Anthony Cockroft, has filed this original action requesting that this
court issue a writ of procedendo ordering respondent, the Honorable Stephen L.
McIntosh, judge of the Franklin County Court of Common Pleas, to "rule on the Motion
for a Final Appealable Order in accordance with Criminal Rule 32(C) filed January 2,
2015."
Findings of Fact:
         {¶ 5} 1. Relator is an inmate currently incarcerated at Pickaway Correctional
Institution.
         {¶ 6} 2. In 2003, relator was indicted on one count of aggravated robbery, in
violation of R.C. 2911.01, one count of aggravated murder with specifications, in violation
of R.C. 2903.01, one count of attempted murder, in violation of R.C. 2903.02, and one
count of tampering with evidence, in violation of R.C. 2921.12.
No. 15AP-874                                                                                 4


         {¶ 7} 3. Following a jury trial, relator was found guilty as charged in the
indictment.
         {¶ 8} 4. Relator filed a direct appeal to this court and this court affirmed the trial
court's judgment. State v. Cockroft, 10th Dist. No. 04AP-608, 2005-Ohio-748 ("Cockroft
I").
         {¶ 9} 5. Subsequently, in In re Crim. Sentencing Statutes Cases, 109 Ohio St.3d
313, 2006-Ohio-2109, ¶ 35, the Supreme Court of Ohio remanded the case to the trial
court for resentencing pursuant to State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856.
         {¶ 10} 6. A new sentencing hearing was held in June 2006.            The trial court
imposed the same sentences that had originally been imposed but did not mention post-
release control during the hearing.
         {¶ 11} 7. The judgment entry journalizing relator's sentence was filed on June 16,
2006.
         {¶ 12} 8. Following the resentencing, relator again appealed to this court and we
affirmed. State v. Cockroft, 10th Dist. No. 06AP-752, 2007-Ohio-2217 ("Cockroft II").
9. The Supreme Court of Ohio refused relator's discretionary appeal in State v. Cockroft,
115 Ohio St.3d 1412, 2007-Ohio-4884.
         {¶ 13} 10. On March 4, 2013, relator filed a motion for resentencing with the trial
court arguing that the court had failed to impose a mandatory term of post-release control
during the 2006 resentencing period.
         {¶ 14} 11. The trial court denied relator's motion and relator appealed to this
court.
         {¶ 15} 12. In State v. Cockroft, 10th Dist. No. 13AP-532, 2014-Ohio-1644
("Cockroft III"), this court determined that the trial court was required to notify relator of
post-release control. In that regard, this court specifically stated:
                [Relator] contends that he is entitled to de            novo
                resentencing. He is mistaken. Both [relator's] original
                sentencing and resentencing occurred before July 11, 2006,
                which was the enactment date of R.C. 2929.191. R.C.
                2929.191 "provides courts with a procedure to correct post-
                release control errors. * * * In 2009, the Supreme Court held
                that R.C. 2929.191 only applies retrospectively to those
                offenders sentenced after its July 2006 enactment." [State v.
No. 15AP-874                                                                       5


               Wilcox, 10th Dist. No. 13AP-402, 2013-Ohio-4347] at ¶ 6.
               Thus, R.C. 2929.191 does not apply to [relator]. In Wilcox,
               we observed:

               In [State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238],
               the [Supreme Court of Ohio] considered sentences lacking
               post-release control notification that were imposed prior to
               the effective date of R.C. 2929.191. In so doing, the court
               determined that such sentences were only partially void, and
               could be corrected to properly impose post-release control
               with a limited sentencing hearing. * * * Therefore, a sentence
               lacking post-release control notification does not entitle a
               criminal defendant to a de novo sentencing hearing; rather,
               the defendant is entitled to be resentenced only on the post-
               release control portion of his or her sentence.

               Id. at ¶ 7, citing Fischer at ¶ 10, 28-29. Accordingly, [relator]
               is only entitled to be resentenced regarding the postrelease
               control portion of his sentence.

               Finally, we note "that an individual sentenced for aggravated
               murder is not subject to post-release control because that
               crime is an unclassified felony to which the post-release
               control statute does not apply." Id. at ¶ 10, citing State v.
               Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, ¶ 36, 893
               N.E.2d 462, citing R.C. 2967.28. However, "[w]hen a
               defendant has been convicted of both an offense that carries
               mandatory post-release control and an unclassified felony to
               which post-release control is inapplicable, the trial court's
               duty to notify of post-release control is not negated." Id.,
               citing State v. Brown, 8th Dist. No. 95086, 2011-Ohio-345,
               ¶ 8, citing State v. Taylor, 2d Dist. No. 20944, 2006-Ohio-
               843.

               IV. CONCLUSION

               Accordingly, [relator's] assignment of error is sustained to
               the extent explained above, and the judgment of the Franklin
               County Court of Common Pleas is reversed. We remand this
               case for resentencing limited to properly imposing
               postrelease control as part of [relator's] sentence consistent
               with the mandates of the law and this decision.

Id. at ¶ 21-23.
No. 15AP-874                                                                                  6


      {¶ 16} 13. In this court's judgment entry, the trial court was instructed as follows:

               For the reasons stated in the decision of this court rendered
               herein on April 17, 2014, [relator's] assignment of error is
               sustained to the extent [relator] is entitled to be resentenced
               regarding the postrelease control portion of his sentence. It
               is the judgment and order of this court that the judgment of
               the Franklin County Court of Common Pleas is reversed, and
               this cause is remanded to that court with instructions for
               further proceedings in accordance with law and consistent
               with said decision. Costs assessed to appellee.

      {¶ 17} 14. On July 11, 2014, the trial court held a hearing to advise relator
regarding post-release control.
      {¶ 18} 15. That same day, the trial court filed the following notice which was
signed by both relator and his defense counsel:
               The Court hereby notifies the Defendant as follows:

               Post-Release Control,

               After you are released from prison, you (will, may) have a
               period of post-release control for 5 . years following your
                                                       .


               release from prison. If you violate post-release control
               sanctions imposed upon you, any one or more of the
               following may result:

               (1) The Parole Board may impose a more restrictive post-
               release control sanction upon you: and

               (2) The Parole Board may increase the duration of the post-
               release control subject to a specified maximum; and

               (3) The more restrictive sanction that the Parole Board may
               impose may consist of a prison term, provided that the
               prison term cannot exceed nine months and the maximum
               cumulative prison term so imposed for all violations during
               the period of post-release control cannot exceed one-half of
               the stated prison term originally imposed upon you; and

               (4) If the violation of the sanction is a felony, you may be
               prosecuted for the felony and, in addition to any sentence it
               imposes on you for the new felony, the Court may impose a
               prison term, subject to a specified maximum, for the
               violation.
No. 15AP-874                                                                             7


               I hereby certify that the Court read to me, and gave me in
               writing, the notice set forth herein.

       {¶ 19} 16. On January 2, 2015, relator filed his motion for a final appealable order
requesting the following:
               [T]o issue defendant a Final Appealable Order: where the
               sentencing journal entry which specifically contains the
               specifics of defendant's re-sentencing hearing: lacks in total,
               "The Fact Of Conviction."

       {¶ 20} 17. On January 22, 2015, the trial court filed the following entry:

               On April 17, 2014 the Tenth District Court of Appeals
               remanded this matter to the trial court for resentencing
               limited to properly imposing post release control (PRC)
               consistent with the mandates of the law and its decision. On
               July 11, 2014 this court held a hearing to advise the
               defendant regarding post release control. The matter was
               held in open court with the defendant present. The
               defendant was represented by Attorney Joseph Scott and the
               state was represented by Prosecutor Kimberly Bond. At the
               hearing the court advised the defendant that he had a
               mandatory period of five (5) years post release control and
               the potential consequences for violating his PRC. The
               defendant then signed a notice acknowledging what was
               explained in court. Thereupon the hearing was concluded.

       {¶ 21} 18. On April 30, 2015, relator filed a motion to compel ruling requesting
that the court:
               [M]ake a ruling on defendant's Motion for a Final Appealable
               Order in accordance with Criminal Rule 32(C) filed on
               January 2, 2015.

               Pursuant to Ohio Superintendence Rule 40(A)(3), defendant
               wishes to bring to the attention of the court, the matter that
               is pending and requires a decision.

       {¶ 22} 19. On May 20, 2015, relator filed a motion to strike his April 30, 2015
motion to compel ruling noting that it had been filed prematurely. Relator concluded by
requesting the following:
               Defendant ask [sic] this Court to disregard his April 30,
               2015, Motion to Compel Ruling. Also, to reflect upon the
No. 15AP-874                                                                                  8


                 record that the 120 day deadline for the Trial Court to
                 answer defendant's Motion to Compel ruling is May 12, 2015,
                 and that defendant's Motion for a Final Appealable Order to
                 be address [sic] to Judge McIntosh.

          {¶ 23} 20. Thereafter, on September 17, 2015, relator filed this procedendo action.

          {¶ 24} 21. On October 5, 2015, the trial court put on the following order:

                 On April 30, 2015, the Defendant filed a Motion to Compel
                 Ruling. The Defendant filed a duplicate motion on April 30,
                 2015. On May 20, 2015, the Defendant filed a Motion to
                 Strike Defendant's April 30, 2015, Motion to Compel Ruling.
                 Therefore, the motions filed on April 30, 2015, are moot by
                 virtue of the most recent motion.

(Emphasis sic.)

          {¶ 25} 22. On February 22, 2016, relator filed a motion for default judgment.
          {¶ 26} 23. The matter is currently before the magistrate.
Conclusions of Law:
          {¶ 27} For the reasons that follow, this court should dismiss relator's procedendo
action.
          {¶ 28} In order to be entitled to a writ of procedendo, a relator must establish a
clear legal right to require that court to proceed, a clear legal duty on the part of the court
to proceed, and the lack of an adequate remedy in the ordinary course of law. State ex rel.
Miley v. Parrott, 77 Ohio St.3d 64, 65 (1996). A writ of procedendo is appropriate when a
court has either refused to render a judgment or has unnecessarily delayed proceeding to
judgment. Id.
          {¶ 29} An " 'inferior court's refusal or failure to timely dispose of a pending action
is the ill a writ of procedendo is designed to remedy.' " State ex rel. Dehler v. Sutula, 74
Ohio St.3d 33, 35 (1995), quoting State ex rel. Levin v. Sheffield Lake, 70 Ohio St.3d 104,
110 (1994).
          {¶ 30} Procedendo is an order from a court of superior jurisdiction to proceed to
judgment: it does not attempt to control the inferior court as to what the judgment should
be. State ex rel. Sherrills v. Cuyahoga Cty. Court of Common Pleas, 72 Ohio St.3d 461,
462 (1995).
No. 15AP-874                                                                               9


       {¶ 31} On April 17, 2014, this court remanded relator's underlying criminal case to
the trial court and ordered that court to resentence relator solely regarding the post-
release control portion of his sentence.       Pursuant to this court's judgment entry,
respondent held a hearing on July 11, 2014 and advised relator regarding his post-release
control. That same day, relator signed and the trial court filed a notice informing relator
that he would have a period of post-release control for five years following his release
from prison. The notice also informed relator of the potential consequences if he violated
those post-release control sanctions.
       {¶ 32} On January 2, 2015, relator filed the motion which is the subject of this
procedendo action asking respondent:
               [T]o issue defendant a Final Appealable Order: where the
               sentencing journal entry which specifically contains the
               specifics of defendant's re-sentencing hearing: lacks in total,
               "The Fact Of Conviction."

       {¶ 33} Twenty days later, on January 22, 2015, the trial court filed an entry
memorializing the fact that respondent had held a hearing as ordered by this court on
July 11, 2014 and advised relator that he had a mandatory period of five years post-release
control and the potential consequences of violating his post-release control.
       {¶ 34} Respondent has performed the act which this court ordered respondent to
perform and, in so doing, has already performed the act which relator seeks to compel by
way of his procedendo action. A writ of prohibition will not issue where the respondent
has performed the act which relator seeks to compel. Because respondent has performed
the act relator seeks to compel, the matter is moot.
       {¶ 35} Based on the foregoing, it is this magistrate's decision that this court should
deny relator's request for a writ of procedendo and dismiss this case, because respondent
had timely ruled on his motion, the magistrate recommends that costs be assessed against
relator.

                                              /S/ MAGISTRATE
                                              STEPHANIE BISCA
No. 15AP-874                                                                       10



                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically objects
               to that factual finding or legal conclusion as required by Civ.R.
               53(D)(3)(b).